Case: 09-20364     Document: 00511023028          Page: 1    Date Filed: 02/09/2010




            IN THE UNITED STATES COURT OF APPEALS
                     FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                     Fifth Circuit

                                                  FILED
                                                                          February 9, 2010
                                     No. 09-20364
                                   Summary Calendar                    Charles R. Fulbruge III
                                                                               Clerk

RITA LEMONS. Individually, doing business as Experts Are Us Inc, doing
business as Experts Are Us Medical Equipment, doing business as Experts
Are Us Lovely’s Home Care,

                                                   Plaintiff - Appellant
v.

PALMETTO GBA; NATIONAL SUPPLIER CLEARINGHOUSE; CHOICE
POINT COMMERCIAL SPECIALISTS; PAMELA GADSON, Individually
and In the Capacity of Application Processor/Analysis; MARK PORTER,
Individually and In the Capacity of an Inspector; ADMINISTRATION
CENTERS FOR MEDICARE AND MEDICAID SERVICE; ADMINISTAR;
TANYA MATTINGLY; ERIKA WILLIAMS; BRIAN BANKS; MARLIN KING;
SHANNA GOLDSBOROUGH; ALONZO CUELLAR; KIMBERLY DRAKE,

                                                   Defendants - Appellees


                   Appeal from the United States District Court
                        for the Southern District of Texas
                              USDC No. 4:08-CV-715


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
        The judgment of the district court is affirmed. Appellant fails to show any
ground of subject matter jurisdiction in federal court for her many complaints.


        *
         Pursuant to 5TH CIR . R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR .
R. 47.5.4.
   Case: 09-20364    Document: 00511023028     Page: 2   Date Filed: 02/09/2010

                                No. 09-20364
                              Summary Calendar

Appellant Lemons has no standing to complain of the revocation of a supplier
number of Experts Are Us. Nor has she shown that Experts Are Us would have
a legal right of appeal and access to federal court.
      AFFIRMED.




                                        2